Citation Nr: 1619063	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO. 09-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to an initial rating, in excess of 20 percent, for degenerative disc disease at the L3-S1 levels.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from February 1951 to July 1953.

These matters are before the Board of Veterans Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In July 2008, the RO denied a rating in excess of 10 percent for the Veteran's low back disability, and, in October 2008, denied secondary service connection for bilateral knee disabilities. In a July 2009 rating decision, the RO increased the rating of the Veteran's low back disability to 20 percent, effective August 23, 2007. As the Veteran continues to express disagreement with the assigned rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This case was the subject of a July 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court), which vacated the Board's December 2009 decision in these matters, and in January 2012 the Board remanded the issues to the RO for development and adjudication consistent with the Court's 2011 decision.

The issues of service connection for hypertension and entitlement to special monthly compensation due to the need for aid and attendance have been raised by the record in February 2012 and August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below is REMANDED to the AOJ. The issue pertaining to the evaluation for the Veteran's service-connected back disorder will be reajudicated at that time. 


FINDING OF FACT

A bilateral knee disorder was not caused by service and is not related to the Veteran's service-connected degenerative disc disease.



CONCLUSION OF LAW

The criteria for service connection for a  bilateral knee disorder, to include as secondary to service-connected degenerative disc disease, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in October 2007, December 2007, and August 2008, prior to the initial adjudication of the respective claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The low back appeal arises from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in October 2007, January 2008, March 2009, April 2009, and June 2015 when examiners conducted physical examinations, were provided the claims file for review, recorded his history, considered private medical evidence, and provided factually supported and explained opinions. While the October 2007 examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

In January 2012 the Board remanded the appeals for additional development consistent with the terms of the Court's July 2011 Memorandum Decision, including asking the Veteran to identify the source of outstanding private treatment records, retrieval of VA treatment records, and completion of VA examinations on the matter of etiology of the claimed knee disorder, and severity of service-connected degenerative disc disease. VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In March 2013 and January 2015, VA sent the Veteran letters asking for him to identify "any additional evidence [he] may have to support [his] appeal," including treatment records from Dr. A.J. The Veteran did not respond to either of these requests, and the Board finds that VA has no additional duty with regard to obtaining private treatment records. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). The RO otherwise substantially complied with the January 2012 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for a Bilateral Knee Disorder

The Veteran asserts that a current bilateral knee disorder is related (i.e., secondary) to his service-connected degenerative disc disease. In addition to those disorders incurred directly during service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances where nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

The Veteran has osteoarthritis of both knees, first diagnosed in September 2007 based on radiographic imaging if the knees, as well as a current low back disability. However, there is conflicting evidence regarding whether the current bilateral knee disorder has any relation to his low back disability. 

In support of his claim, the Veteran submitted a November 2008 statement from a private physician, Dr. A.J., who opined that it was "likely as not that his knee injury is related to his back injury." Dr. A.J.'s opinion had no supporting explanation of how the conclusion was reached, including whether he performed a physical examination of the Veteran, reviewed any prior treatment records, or otherwise considered his medical history. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming a Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's claims file to review).

On VA examination in April 2009, the examiner reviewed the claims file and the Veteran's medical history, and performed a physical evaluation before concluding that the Veteran's knee disorder was not related to his long-standing low back problems. The physician noted that "[i]f anything, the fact that [the Veteran] has had to avoid manual labor for 55 years was protective of his knees," and that he was "unaware of any medical doctrine that says low back pain causes knee pain or causes knee degeneration." He also commented that that Dr. A.J.'s statement regarding the etiology of the Veteran's knee disorder contained no rationale, discussion, or justification.

In its July 2011 Memorandum Decision, the Court indicated that because the April 2009 examination report did not "explain how the lack of 'medical doctrine' has any bearing on the specific issue," the Board's prior finding that the examination report was sufficient for the purposes of meeting VA's duty to assist was incomplete. 

The Veteran was therefore reexamined in June 2015, when he was diagnosed with right knee degenerative joint disease, and a status-post left total knee arthroplasty. The Veteran informed that examiner that his bilateral knee symptoms began after his back disorder onset, but he could not remember if the symptoms began during service. The examiner reviewed the available treatment records, including the April 2009 VA examination report, and accurately noted that complaints of knee symptoms began around 2005. Radiographic imaging showed tricompartmental degenerative joint disease on the right knee, unchanged from June 2012 x-ray imaging, and evidence of a status-post left total knee arthroplasty.

The examiner opined that it was "less likely as not that [the Veteran's] current bilateral knee conditions [were] caused by or [were] related to active service," based on a lack of complaints or treatment during service, and an onset of symptoms in 2007 - more than 50 years after separating from active duty. He also stated that the current bilateral knee disorder was not "caused by or related to his [service-connected] back condition," noting that "a back condition based on mechanics does not result [in] altered knee mechanics that could eventually result in a knee pathology." While it was accepted in some situations that an abnormal knee condition or gait could affect the normal back mechanics to result in a back pathology . . . the reverse rationale is not applicable." Based on the same rationale, the examiner concluded that the current bilateral knee disorders were not worsened or aggravated beyond their natural progression by the Veteran's service-connected low back disability. 

The Veteran's reports of knee pain are competent to the extent that he is capable identifying his own symptoms. Layno v. Brown, 6 Vet. App. 465 (1994), However, his assertions that such pain, or any current knee disorder, is related to a service-connected low back disability are of no probative value in substantiating his claim. Specifically, attributing the onset of one or more knee disorders to a separate orthopedic disorder is well beyond the scope of the Veteran's lay competence. 

In contrast, the June 2015 examiner who expressly considered whether such a connection may exist, was a trained healthcare professional, with the attendant medical expertise. The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file, see Prejean v. West, 13 Vet. App. 444, 448-9 (2000), and whether the examining provider provided a well-reasoned rationale, which the June 2015 examiner did. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The 2015 VA examiner's familiarity with the evidentiary record, demonstrated by his discussion of pertinent facts, combined with his coherent and well-structured rationale render his opinion of great weight in the Board's conclusion that no current bilateral knee disorder was incurred in service, nor is otherwise related to a service-connected disability. Other than stating he had treated the Veteran, Dr. A.J. demonstrated no familiarity with the Veteran's medical history, and provided no explanation of how his conclusion was reached. Dr. A.J.'s statement was no more than a bare conclusion, and therefore, has no probative value in substantiating the Veteran's claim. See Miller, supra. 

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

In February 2012, the Veteran claimed entitlement to TDIU; a claim which is part and parcel of his appeal for a higher initial rating for degenerative disc disease. Adequate development has not been undertaken and the claims for TDIU and an increased rating for the service-connected back disorder are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

Then schedule the Veteran for an examination to determine the effect of his service-connected degenerative disc disease and psychogenic musculoskeletal reaction on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the Veteran is not available or does not present himself for a physical examination, a complete review of the claims file without in-person examination may suffice.

The examiner's attention is drawn to the following:

* March 2009 VA examination report that the Veteran was unable to walk more than a block, to stand more than three to four minutes, but could sit without problem.

* May 2012 VA examination report that the Veteran was self-employed doing carpentry/repair work up until six years prior, when he stated that his back pain and lifting limitation caused him to discontinue this work. 

* May 2012 examiner's opinion that "[I]t is more likely than not that the veteran would be unable to work in physically strenuous occupations due to his service-connected back condition; however, I see no medical reason why he would be unable to work in a variety of sedentary occupations if he desired to do so."

* June 2015 VA examination opinion that the Veteran "worked in construction as a carpenter all his life and he stopped working part time in 2005 because of his back condition and also his mild Alzheimer's."

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any development is required as to any other service-connected disorder in light of the TDIU claim, conduct it and readjudicate the claims. If any benefit sought on appeal, including TDIU, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


